         Case 1:19-cv-07945-PAE-SLC Document 36 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                           ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                                Defendants.


         SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff Devin White was directed to file an amended complaint replacing the John Doe

defendants with the names of the defendants he is seeking to sue in this action by May 21, 2020.

(ECF No. 32). He has not done so. Mr. White is ORDERED to file, by Friday, June 12, 2020, the

amended complaint. Failure to comply with this Order or to otherwise contact the Court

regarding the delay may result in dismissal of this action for failure to prosecute.


Dated:             New York, New York
                   May 29, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
